DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with A. John Pate on 3/25/2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. (currently amended) A method of atomizing liquid in a flow of air, the method comprising: 
providing a source of the liquid and a source of the air, the air pressurized to urge a flow characterized by thickness, width, and length, generally mutually orthogonal at any point in the flow, wherein a cross-sectional area is characterized by the width and length, and a distance traveled is characterized by the length; 
providing an atomizer dispersing into the flow a portion of the liquid as droplets entrained therein; 

providing a tower, having an inlet formed by a curved drip edge, and a tower wall, defining thereinside a channel protruding upward from the first drift chamber into a second drift chamber, formed as a bowl having a bowl wall surrounding and spaced from the tower, to receive and contain the flow, the channel having first and second ends defining a first aspect ratio of length to thickness thereof greater than one, and a second aspect ratio of length to width thereof, at least one of the first and second aspect ratios selected to form a boundary layer in the channel segregating the droplets; and 
providing [[a]] the second drift chamber connected to receive the flow from the second end, opposite the first drift chamber at the first end, imposing at least two changes of direction of the flow prior to exit therefrom
wherein the tower is shaped to protrude straight along the length of the flow therethrough and is curved along the width, thereby forming the flow into an air blade, within the wall enclosing the entire flow of air, the droplets contained therewithin, passing as a blade of air, having a thickness less than a width thereof and less than a length of the flow therethrough, to maintain the boundary layer of the blade removing comparatively larger droplets from comparatively smaller droplets between the first drift chamber and the second drift chamber.
 
5. (Cancelled)

6. (currently amended) The method of claim 1, further comprising providing an outlet configured as an exit port from the second drift chamber, the outlet offset from the tower.

9. (currently amended) The method of claim 1, wherein the first drift chamber is separated from the second drift chamber by the tower extending therebetween and characterized by tower walls 

10. (currently amended) A method of separating out comparatively larger liquid droplets from comparatively smaller liquid droplets in a flow of air, the method comprising: 
providing an atomizer atomizing a liquid in a flow of air; 
passing the flow of air into a first drift chamber, defining axial, radial, and circumferential directions and requiring at least one change of direction between the atomizing and exiting therefrom; 
passing the flow upward through a tower, formed as a circumferentially continuous tower wall defining a channel therein, and protruding 
wherein the tower is shaped to protrude straight along the length of the flow therethrough and is curved along the width, and has an inlet formed by a curved drip edge
passing the flow vertically into and subsequently through [[a]] the second drift chamber, having a chamber wall surrounding the tower and spaced radially therefrom, requiring at least one change of direction between introduction of the flow into the second drift chamber, and exit thereof from the second drift chamber; and 
discharging, from the second drift chamber, vertically through an outlet offset radially away from, and smaller in cross section than, the channel, the flow containing only the 

21. (currently amended) A method of separating out comparatively larger liquid droplets from comparatively smaller liquid droplets entrained in a flow of air, the method comprising: 
selecting a device comprising, in vertically upward order, a neck, a bowl downstream from the neck, a channel defined by a tower comprising a tower wall protruding downstream from the neck into the bowl, and a cap forming a top on the bowl, wherein the neck is shaped and connected to receive and conduct a flow of air containing droplets of a liquid and pass the flow into the channel, the channel [[is]] being characterized by a thickness, 
wherein the tower is shaped to protrude straight along the length of the flow therethrough and is curved along the width, and has an inlet formed by a curved drip edge
operably connecting the device to receive the flow and the liquid, as droplets entrained in the flow, through the neck into the channel; 
separating out from the flow, by the tower, the comparatively larger droplets from the comparatively smaller droplets remaining in the flow by coalescing the comparatively larger droplets against the wall; and 
directing the flow from the channel toward an exit offset horizontally from the channel and exiting vertically from the bowl.
22. (currently amended) The method of claim 21, wherein the channel extends 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The current claims put forth an atomizer that includes structure arranged to impose changes of direction on drifting fluid, prior to discharge, while maintaining optimal droplet size. The device includes a tower, with a drip edge configured to coalesce fluid above a particular droplet size, at a drip point, and return the fluid to the reservoir. The drip edge includes a protruding curved edge that descends to the drip point. It is by this structure that droplets are separated, and directed to the drip point. The tower shape provides for fluid to issue fluid as an air blade, with central fluid flowing at a maximum velocity and bordering fluid flowing at a essentially zero velocity. This flow profile provides for further separation of droplets that lack a particular profile, with the bordering droplets being separated and returned to the reservoir.
The best known prior art includes U.S. Patent No. 9,126,215 to Levy, U.S. Patent Publication No. 2014/0294667 to Sevy, and U.S. Patent No. 5,409,170 to Burwell. While the art disclose features of the current device, none of which put forth the arrangement of structure defined by the instant claims. Therefore, the claims define over known prior art, and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752